Exhibit 10bx

C. R. BARD, INC.

Executive Choice Plan

 

I. Purpose.

The purpose of this Executive Choice Plan (the “Plan”) is to provide a
competitive level of perquisites to top level executives and division heads of
C. R. Bard, Inc. (the “Company”) by providing a cash allowance for such
executives in lieu of perquisites typically provided by other companies.

 

II. Definitions.

For the purposes of this Plan, the following words shall have the indicated
meanings:

(a) “Allowance” means the monthly cash payment to a Participant in an amount to
be determined by the Committee.

(b) “Committee” means the Compensation Committee of the Board of Directors of
the Company or its delegate.

(c) “Participant” means an officer or division head of the Company who has been
designated by the Committee as a participant in the Plan.

 

III. Cash Allowance.

(a) Allowance. Each Participant will receive the Allowance subject to all
applicable taxes and deductions.

(b) Accountability. The Participant may use the Allowance as he or she
determines in the Participant’s sole discretion. Participants shall not be
accountable to the Company for the expenditure of the Allowance.

(c) Source of Funds. The Allowance shall be paid from the general assets of the
Company.

(d) Character of Funds. The Allowance shall not be considered compensation or
earnings for any purposes under any Company-sponsored employee benefit plan,
including the calculation of pension, 401(k), and severance benefits.

 

IV. Plan Administration.

(a) Administration. The Plan shall be administered by the Committee. The
Committee shall determine the officers and employees who are entitled to
participate in the Plan. The Committee may adopt such rules and regulations as
it may deem necessary for the proper administration of this Plan, and its
decision in all matters shall be final, conclusive and binding. Unless otherwise
determined by the Committee, all of the Committee’s authority under the Plan is
hereby delegated to the Company’s Vice President, Human Resources.



--------------------------------------------------------------------------------

(b) Amendment and Termination. The Committee may amend the Plan in any respect
and may terminate the Plan at any time.

 

V. Miscellaneous.

(a) Termination of Participation. An individual’s designation as a Participant
shall be terminated automatically and without further action by the Committee on
the date that such Participant’s employment terminates for any reason. The
Committee may prospectively terminate a Participant’s participation in the Plan
at any time.

(b) No Right to Continued Employment. An individual’s designation as a
Participant shall not create any right to continued employment with the Company
nor, during such employment, continued designation as a Participant.

(c) Taxes. The amount of the Allowance paid to a Participant during any calendar
year shall be included in his or her compensation and shall be subject to
withholding taxes as required under federal, state and local law.

(d) Applicable Law. This Plan shall be construed and administered in accordance
with the laws of the State of New Jersey applicable to persons performing
services in New Jersey.

(e) No Assignment. No person entitled to a benefit under the Plan shall have any
power to assign, transfer, pledge, hypothecate or otherwise encumber the right
to receive such payment and any attempt to do so shall be void and will not be
recognized by the Committee.

IN WITNESS WHEREOF, C. R. Bard, Inc. has caused this Plan to be executed by its
duly authorized officer on this 8th day of December, 2010.

 

C. R. BARD, INC.

/s/ Bronwen Kelly

By:   Bronwen Kelly   Vice President, Human Resources

 

- 2 -